Case 1:19-cv-01296-PKC Document 38 Filed 05/31/19 Page 1 of 2
Case 1:19-cv-01296-PKC Document 36-3 Filed 05/31/19 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

IN THE MATTER OF THE ARBITRATION

BETWEEN
JOLEN, INC. Case No. 1:19-cv-01296-PKC
Petitioner, Proposed Amended Order
and

KUNDAN RICE MILLS, LTD. AND
KUNDAN CARE PRODUCTS, LTD,

Respondents.

 

 

Having granted Petitioner Jolen, Inc.’s (“Jolen”) motion Directing Alternate
Service on Non-U.S. Respondents Kundan Rice Mills, Ltd. and Kundan Care Products, Ltd.
(collectively, the Kundan Respondents”) per Your Honor’s February 25, 2019 Order (ECF No.
12, Filed February 26, 2019) (the “Order”), and having considered Jolen’s proposed motion to
amend the Order in light of the Kundan Respondents’ retention of new counsel in the Indian
Vacatur proceeding, and good cause appearing therefore, the Court ORDERS as follows:

1, The Motion for Amend the Order is GRANTED;

2, The Court, having considered the provisions of Federal Rule of Civil
Procedure 4(f)(3), directs Jolen to effect service of any further papers in this matter upon:

(a) The Kundan Repondents, by emailing a copy of those further
papers on Lennon Murphy & Phillips LLP (the “Lennon Firm”), counsel of record to the Kundan
Respondents in ICC Arbitration Case No. 21848 (the “Arbitration”) at klennon@implaw.net and
plennon@Implaw.nct;

(b) The Kundan Respondents, by emailing a copy of those further
papers on Mr. Prithu Garg, who appeared with the Lennon Firm in the Arbitration and who was
counse! of record for the Kundan Respondents in related proceedings in India at
prithu@gnslegal.in; and

docs-100131013.1

 
Case 1:19-cv-01296-PKC Document 38 Filed 05/31/19 Page 2 of 2
Case 1:19-cv-01296-PKC Document 36-3 Filed 05/31/19 Page 3 of 3

(c) The Kundan Respondents, by emailing a copy of the papers to Mr.
Ajaivir Singh, who is new counsel of record for the Kundan Respondents in related proceedings
in India to the Arbitration, at ajaivir@gmatl.com.

IT IS SO ORDERED, —

ON B[-19 ALLE

i HONORABLE P. KEVIN CASTEL
TED STATES DISTRICT JUDGE

docs-100131013.1

 
